Citation Nr: 1220289	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  07-29 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disorder, to include injury residuals and degenerative disc disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James Alsup, Counsel



INTRODUCTION

The Veteran served on active duty from January 1971 to December 1972.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In March 1973, the RO denied service connection for spina bifida occulta as the disability was a "constitutional or developmental abnormality not a disability under the law."  In its April 1973 written notice to the Veteran, the RO informed him that "your back condition is not a disability under the law for which compensation benefits are payable."  In February 2007, the Veteran submitted a claim for an acquired lumbar spine disability.  He clarified that he sought service connection for "a condition developed while on active duty from lifting aircraft supplies."  A March 2007 VA X ray study notes that the Veteran was diagnosed with lumbosacral spine degenerative disc disease.  The United States Court of Appeals for Veterans Claims (Court) has directed that if the evidence presented relates to a distinctly diagnosed condition from that previously denied, a claimant is entitled to benefit from the notice and assistance procedures applicable to newly filed claims without having to first prove that the evidence submitted is both new and material in nature.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009); see also Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996).  Given the cited authorities, the Board reframed the issue on appeal as entitlement to service connection for a chronic lumbosacral spine disorder to include injury residuals and degenerative disc disease.  

The Board remanded the Veteran's claim in a February 2011 decision.

In the May 2012 informal hearing presentation, the Veteran's accredited representative attempts to raise the issue of whether new and material evidence had been presented to reopen the previously denied claim of spina bifida oculta.  This matter is not currently developed or certified for appellate review.  Accordingly, it is referred to the RO for appropriate action.


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board remanded the Veteran's claim in-part to obtain a new medical examination that included an opinion regarding the etiology of the Veteran's current lumbar spine disorder.  The record shows that the Veteran underwent an examination in May 2011 and was diagnosed by the examiner to manifest severe multi-level degenerative disc disease (DDD) and spinal stenosis.  The examiner, however, determined that he could not provide an opinion regarding whether it was at least as likely as not that the Veteran's back disorder was related to service without resort to mere speculation.  Accordingly, the RO provided the Veteran's VA claims folder to another VA examiner to provide the requested opinion.  

A November 2011 examination report shows that a new VA examiner reviewed certain medical evidence in the Veteran's VA claims folder and based on that review, the examiner opined that it was less likely as not that the Veteran's current lumbar spine DDD was related to his active duty service because "the first indication of [a] back condition (according to the available medical reports) is in 1998."  

A review of the VA claims folder, however, reveals that the Veteran underwent a VA examination in February 1973.  Among other things, the 1973 examiner found that x-rays of the Veteran's lumbar spine at that time "shows an incompletely segmentatized (sic) S-1 with a joint articulation of the transverse wings with that of S-2 - somewhat arthritic in appearance and a spina bifida occulta of the same segment."  The examiner goes on to note, however, that the condition was not "related" to service; hence, the RO denied the Veteran's claim.

The United States Court of Appeals for Veterans Claims (Court) has held that an examination that relies on inaccurate history is inadequate for rating purposes.  See West v. Brown, 7 Vet. App. 70, 77-78 (1994) (en banc); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based upon an inaccurate factual premise has no probative value).  The Court has further held that once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

 Contrary to the November 2011 examiner's statement, there was evidence that the Veteran had an incompletely segmented S1 with arthritic appearances as early as February 1973, about 14 months after the Veteran was discharged from service.  The Board also notes that the February 1973 examiner's opinion that the Veteran's condition was congenital or developmental makes sense when it refers to the spina bifida occulta condition.  It does not make sense, however, with regard to the note that the spine appeared to have arthritic changes; the Board is unaware of any congenital or developmental condition that includes arthritis.  The February 1973 opinion requires review by a medical expert who can explain specifically what the examiner was addressing.  

The Board thus remands the claim so that questions that have not been addressed by medical examiners can be answered.  Specifically, a medical examiner should review the Veteran's VA claims folder and provide answers and opinions addressing: whether it is at least as likely as not that the Veteran's arthritic condition noted in February 1973 was manifested during the Veteran's active service only 14 months earlier or is related thereto; if so, whether the condition manifested in 1973 is related to or has progressed to the current lumbar spine DDD.  Only after a medical practitioner has answered these questions is the Veteran's claim ripe for readjudication.  

Finally, VA should request that the Veteran provide a patient release form for records from Dr. Adams who was referred to in a March 23, 2007, VA treatment note as a local physician who had been treating the Veteran for back pain.


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted in writing and requested to provide either the records or a patient release form for Dr. Adams, who the Veteran reported has treated his back pain.  Attempt to obtain the records if an authorization form is completed and returned.  

If, after making reasonable efforts to obtain the records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Thereafter, provide the Veteran's VA claims folder to a VA examiner.  The examiner should carefully review the medical evidence included in the claims folder, and specifically review the February 1973 VA examiner's report.  The examiner should provide opinions regarding the following questions:

(a)   is it at least as likely as not that the Veteran's incompletely segmentalized S-1 which was somewhat arthritic in appearance, which was noted upon VA examination in February 1973, began in or is related to the Veteran's active service only 14 months earlier; and,

(b)  if so, is it at least as likely as not that it has progressed to the Veteran's current lumbar spine DDD/DJD condition.  

(c)  is it at least as likely as not that a current lumbar spine disability, including DDD/DJD is related to active service.  

The examiner should explain the rationale for any opinion provided.

3.  Ensure completion of the steps described above and complete any other development that is deemed to be appropriate, then readjudicate the Veteran's claim for service connection.  If the benefit the Veteran seeks on appeal remains denied, then provide the Veteran and his representative with a supplemental statement of the case and provide a reasonable period of time for response.  Thereafter, if otherwise in order, return the Veteran's VA claims folder to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


